NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PHILIP ANDRA GRIGSBY,                           No. 20-15655

                Petitioner-Appellant,           D.C. No. 4:20-cv-00116-JAS-LCK

 v.
                                                MEMORANDUM*
BARBARA VON BLANCKENSEE,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James A. Soto, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Federal prisoner Philip Andra Grigsby appeals pro se from the district

court’s judgment dismissing Grigsby’s 28 U.S.C. § 2241 habeas corpus petition.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      In the petition, Grigsby claimed the denial of email access and access to the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
courts, that legal mail had been opened outside of Grigsby’s presence, and that

Grigsby had been subjected to harassment. Grigsby also claimed that prison staff

harass transgender inmates.

      Grigsby’s opening brief fails to raise, and therefore has waived, any

argument that the district court erred in its conclusion that these claims must be

pursued in a civil rights action rather than in a habeas proceeding. See Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (stating that this

court “cannot manufacture arguments for an appellant” and therefore “will not

consider any claims that were not actually argued in appellant’s opening brief”

(internal quotations omitted)).

      To the extent Grigsby argues entitlement to a recalculation of custody

credits, we do not consider that claim because it was not raised before the district

court. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      Grigsby’s request to proceed in forma pauperis is unnecessary because in

forma pauperis status was granted in the district court proceedings. See Fed. R.

App. P. 24(a)(3). Grigsby’s motions for appointment of counsel are denied.

      AFFIRMED.




                                          2                                    20-15655